The appellants brought this suit to recover damages. The court sustained a general demurrer to their petition and dismissed their suit.
The averments of the petition were substantially as follows:
"Plaintiffs were merchants and partners trading and doing business in the town of Seguin, in Guadalupe County, in the State of Texas, under the firm name and style of Roby 
Nichols, and had been so doing business under said firm name at said place for several years prior to said 11th day of November, 1886. On said day the plaintiffs, being indebted to defendants and to others, and embarrassed in their business as merchants on account of the stringency of the money market, the dullness of business, and the difficulty of making collections and sales to meet the indebtedness, as well as the inability of W.S. Roby, one of the plaintiffs, to attend to any active business, owing to an accident that rendered him for a time wholly incapacitated to transact any business requiring physical exertion, they deemed it best for their creditors to make an assignment under the law for the benefit of their creditors; that on said 11th day of November, 1886, plaintiffs made an assignment, and conveyed to P.S. Sowell, as their assignee, all their property, both *Page 389 
real and personal, of every description, for the benefit of all their creditors who would accept of the same, and provided for a pro rata distribution of the proceeds among their said creditors in proportion to their respective claims; that defendants were creditors of plaintiffs so provided for in said assignment; that plaintiffs were indebted to them on their claim in the sum of $540; that disregarding the assignment so made as aforesaid by plaintiffs for the benefit of all their creditors, defendants by their agent and representative John D. Aden, wrongfully, willfully, slanderously, and maliciously, and with the intent to injure plaintiffs, sued out an attachment on the 12th day of November, 1886, by filing their petition in the District Court of Guadalupe County, Texas, and making oath to the truth of the same before the clerk of the said District Court, which petition and verification was substantially as follows:
"Petitioners allege, that said Roby  Nichols bought of petitioners Meyer  Bulte certain goods at the price of $407.36, and for which, with exchange, petitioners drew, on September 16, 1886, their draft on said Roby  Nichols, payable to the order of said Meyer  Bulte seventy-five days after date, and which said Roby  Nichols, on October 14, 1886, accepted in writing; and petitioners allege, that the said Roby Nichols, on October 13, 1886, being indebted to petitioners for goods in the sum of $180.48, the petitioners aforesaid, on said last named date, drew a draft for said last named sum, with exchange, on Roby  Nichols aforesaid, payable seventy-five days after date, and which the said Roby  Nichols accepted in writing, whereby said Roby  Nichols became liable and promised to pay to petitioners the said drafts as soon as the same should become due, which will be seventy-five days after September 16, 1886, on the first named draft, and seventy-five days after October 13, 1886, on the draft named last herein before. Petitioners further allege, that the said defendants Roby  Nichols are justly indebted to petitioners in the above named amounts, not yet due, however, and that the defendants have disposed of their property with intent to defraud their creditors; and the petitioners allege, that the attachment they apply for is not sued out for the purpose of injuring or harassing the defendants, and that the plaintiffs will probably lose their debt unless such attachment is issued.' "
The petition charges, that "when the writ of attachment was sued out the defendants in this suit well knew that plaintiffs had made the aforesaid deed of assignment, and that by defendants' direction said sheriff levied upon the greater portion of the stock of goods, wares, and merchandise, worth $3000, which plaintiffs had so as aforesaid assigned for the benefit of all their creditors; that said levy was made on the 12th day of November, 1886, and after plaintiffs' assignment had been made and filed for record; that after said suing out of attachment and levy by defendants, other of plaintiffs' creditors were induced by said *Page 390 
acts to attach said assigned property of plaintiffs; that by reason of the wrongful and malicious suing out of attachments by defendants, the assets so honestly and legally assigned for the benefit of all their creditors were illegally taken and sold and sacrificed for a mere pittance; that the property assigned to P.S. Sowell, for the benefit of plaintiffs' creditors, was reasonably worth the sum of $6500; and plaintiffs allege, that if their said assignee had not been interfered with and had been allowed to make sale of the goods and chattels and lands so conveyed to him within the time allowed him by law, he could and would have realized enough out of said assets to pay off and discharge all the indebtedness of plaintiffs; and plaintiffs could, within six months after said assignment, have resumed business with their debts paid and their credit unimpaired; whereas by the wrongful suing out of said attachment by defendants, and the slander upon their good name and credit contained in plaintiffs' petition herein before set out, and which is sworn to by defendants' agent (Aden), plaintiffs' property so assigned to their creditors has been sacrificed and the proceeds eaten up by costs and charges, without paying their honest debts (including that of defendants); that other creditors of plaintiffs have been induced by the acts of defendants to refuse to accept the assignment so made by plaintiffs, and to levy other attachments, and that plaintiffs' honest efforts to pay as far as possible their just debts have been frustrated by the illegal and wrongful acts of defendants; that plaintiffs' credit has been destroyed, and they have been brought into disrepute among their neighbors and friends, and have suffered cruel wrongs and outrages in the loss of property, in the loss of credit, and in their feelings and their standing as merchants and members of society, by reason of the aforesaid illegal, slanderous, and wrongful acts of defendants; that said John D. Aden, agent of defendants, in suing out said writ of attachment, did so under the direction and at the instance of defendants; that said attachment was wrongfully, willfully, slanderously, and maliciously sued out by said defendants, acting through their said agent, John D. Aden; that there were no good grounds or good and valid excuse for suing out said attachment; that said John D. Aden, agent as aforesaid, well knew at the time he sued out said writ of attachment that there was no valid cause therefor, and that the same was illegal, but that he did the same wrongfully, willfully, slanderously, and maliciously, for the purpose of injuring and oppressing these plaintiffs, and without any probable cause; and that defendants, knowing there was no legal cause for issuing said writ of attachment, and for the purpose of injuring and oppressing these plaintiffs, instructed their said agent John D. Aden to have said attachment issued and levied on the property; that these plaintiffs had so as aforesaid assigned to P.S. Sowell for the benefit of their creditors, and that defendants since the issuance of said writ of attachment, and knowing the malicious intent of the said John D. Aden *Page 391 
in suing out the said writ of attachment, have approved and ratified the acts of their said agent as aforesaid, by giving bond of indemnity to the sheriff, McGuffin, for the wrongful act, by an application to the judge of the District Court, in vacation, for the immediate sale of the goods levied upon, while defendants' debt was not yet due, and by prosecuting the petition, sworn to by their said agent, to a final determination, and various other acts of ratification; that by reason of all these wrongful acts of defendants complained of, plaintiffs have been actually damaged in the sum of $15,000 for the injury to their property, to their credit, to their reputation, and to their feelings, and plaintiffs are entitled to exemplary damages in the sum of $10,000. Wherefore plaintiffs pray for process and for judgment for the sum of $15,000 actual and $10,000 punitory and exemplary damages, and for such other and further and general relief as in law and equity they may be entitled to have, and as in duty," etc.
It was the duty of the assignee to protect the property conveyed to him; and if it was unlawfully taken or damaged, it was his right and duty to take such steps as were necessary to remedy the wrong. If he failed to discharge such duties, the law provides adequate remedies against him, which could have been pursued by the plaintiffs or others interested in the assigned estate.
But it is contended by appellants, that their petition presented good causes of action for slander and malicious prosecution which did not vest in the assignee, and for which they alone could maintain an action.
The rule on the subject is stated in Burrell on Assignments, section 103, as follows: "Claims growing out of mere personal torts which die with the party and do not survive to his personal representatives are incapable of passing by an assignment."
Conceding the correctness of the proposition, and that a cause of action for the recovery of such damage existing at the date of the assignment would not have passed by it, but would have remained in the assignors, we think it must still be held that the court did not err in deciding that the plaintiffs' petition did not disclose a good cause of action in their favor. The claim for damages in these respects rests exclusively upon the allegations in the petition for the attachment, "that the defendants have disposed of their property with intent to defraud their creditors," and in the petition in this suit to the effect that the attachment was wrongfully sued out and caused the property assigned to be sold for less than its value, and destroyed or injured the credit and financial standing of the assignors as merchants. Damages caused by the wrongful and malicious issuance of the attachment after the assignment was executed vested in the assignee, and an action for them was maintainable by him and not by the assignors.
If the ground for attachment stated was untrue, the remedy for it was by a suit for the wrongful issuance of the attachment. Even if *Page 392 
the allegation was untrue and an action for slander could have been maintained, we do not think the petition contained averments essentially necessary to make it good in that respect. If the pleading had contained the necessary allegations to show a cause of action for slander, it should have been made to appear by a count complete within itself. Wallis v. Walker, 73 Tex. 11.
If the allegations of their commercial standing and credit had been otherwise sufficient, the damage claimed must be treated as entirely speculative and too remote when considered in connection with their other averments of their inability to pay their debts, and their execution of an assignment as insolvents.
We are unable to conclude that the petition of plaintiffs alleged good grounds for any damage that could not have been recovered by the assignee.
The judgment is affirmed.
Affirmed.
Delivered April 19, 1892.